Citation Nr: 0120408	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-15 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 1999 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Evaluation of PTSD, currently rated 70 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 until 
September 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decisions of the Buffalo, New York Regional Office (RO) which 
granted service connection for PTSD, rated 50 percent 
disabling, effective from May 5, 1999, in November 1999.  A 
rating determination dated in December 1999 denied an earlier 
effective date for service connection for PTSD, but increased 
the 50 percent evaluation for PTSD to 70 percent, both of 
which the appellant has timely appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service connection for PTSD was denied by rating action 
of January 1997.  In August 1997, a letter was received from 
the veteran.  He was subsequently instructed that the August 
1997 letter was not a notice of disagreement; he did not 
submit additional disagreement.  There was a rating holding 
that timely disagreement with the January 1997 had not been 
submitted, there has been no appeal.  The veteran's 
application to reopen his claim for service connection for 
PTSD was received by the RO on May 5, 1999.

3.  Documentation showing receipt of the Combat Infantryman 
Badge (CIB) on May 5, 1999 was the event that supported a 
grant of service connection for PTSD and was the later shown 
of the two requirements which establish an effective date.  
This was the date of the receipt of the corrected military 
record.

4.  A total rating based on individual unemployability was 
assigned effective May 5, 1999.

5.  PTSD is manifested by symptoms which include anxiety, 
depression, flashbacks, nightmares, anger and irritability, 
reliving of combat events, social withdrawal isolation, and 
sleep difficulties resulting virtually total occupational and 
social impairment and deficiencies in most areas of the 
veteran's life, such as work, school, family relations, 
judgment, thinking, or mood, with depression affecting the 
ability to function independently, appropriately, and 
effectively, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 5, 1999 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.156, 3.400 (2000);

2.  The criteria for a 100 percent disability evaluation for 
PTSD have been met, effective from May 5, 1999.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims for earlier effective dates for the award of 
service connection for PTSD, and a higher rating for PTSD 
were decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand for additional action by the 
RO is not warranted as VA has already met its obligations to 
the veteran under that statute with respect to these issues.  
As set forth in more detail below, all relevant facts 
regarding these issues have been adequately developed by the 
RO.  Given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating these claims.  The Board further notes 
that he has been informed on numerous occasions via 
correspondence, and the Statement of the Case, of the nature 
of the evidence needed to substantiate these claims.  In view 
of the foregoing, the Board finds that VA has fully satisfied 
its duty to the veteran under the Veterans Claims Assistance 
Act of 2000.  As the RO has fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of these claims, the Board finds that it may 
consider the merits of these issues without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

1.  Earlier effective date for service connection for PTSD.

A claim for PTSD was received on December 12, 1995.  The 
veteran's DD-214 of record at that time indicated that he 
served in Vietnam from January 26, 1972 until August 26, 1972 
with a primary military occupational specialty (MOS) of light 
weapons infantryman, and that he received medals and 
citations including the Vietnam Campaign Medal and the 
Vietnam Service Medal.  

In development of the claim, the RO requested medical 
documentation from a clinical provider the veteran listed on 
his application for compensation.  A statement dated in 
January 1996 was subsequently received from C. H. Zuckerman, 
D. Ed., relating that the veteran had been a patient of his 
approximately 10 years before, and that he had been treated 
for PTSD.  The veteran was also sent a letter dated in March 
1996 requesting elaboration on the circumstances of his 
Vietnam service, to include the claimed stressors related 
thereto.  In a statement subsequently received in March 1996, 
the appellant provided the specifics as to his unit and 
station, and provided a brief generalized account of his 
Vietnam stressors, to include exposure to sapper fire, mortar 
and rocket attacks while sleeping, and coming under attack 
while trying to secure a helicopter which had been shot down.  

VA outpatient records dated between 1995 and 1996 from 
Allegheny Counseling Center show that the veteran was treated 
for complaints which included irritability, poor frustration 
tolerance and sleeplessness which were variously diagnosed as 
PTSD, anxiety and depression.  He underwent VA psychological 
testing in January 1995 with findings recorded as PTSD, 
chronic (if verifiable combat stressors are revealed in his 
military history), dysthymic disorder with anxiety, and 
alcohol and drug abuse dependency, by history, on Axis I, and 
mixed personality disorder with avoidant and borderline 
features on Axis II.  

By rating action dated in January 1997, service connection 
for PTSD was denied on the basis that there was no confirmed 
diagnosis of PTSD, as opposed to possible diagnoses, and that 
the available information as to incidents in service was too 
nonspecific to reasonably verify the events to support a 
diagnosis of PTSD.  

In a statement dated in August 1997, the appellant's 
representative indicated that medical evidence was available 
at the Bath [NY] VA Medical Center which provided a definite 
diagnosis of PTSD.  It was also noted that it was believed 
that the military erred by not awarding the veteran the CIB, 
and that a petition had been sent to effect that result.  It 
was also related that the veteran's claim needed to be 
reviewed in light of current medical evidence, the fact of 
his MOS in infantry, and because he had encountered life-
threatening situations.  

Subsequently received in September 1997 were outpatient 
records dated between 1996 and 1997 from the Bath VA Medical 
Center showing treatment for various disabilities, including 
psychiatric symptomatology.  The veteran was shown to have 
been followed in the psychology clinic for what was described 
as several symptoms suggestive of PTSD, as well as a 
depressive disorder.

The RO wrote the veteran a letter dated in October 1997 
stating that it was unclear as to whether or not the 
representative's statement of August 1997 represented a 
notice of disagreement to initiate an appeal, of if he wanted 
to have the claim reconsidered based on the new outpatient 
treatment reports.  The veteran was advised that any new 
information as to a diagnosis of PTSD would still have to be 
supported by acceptable evidence of a causative event in 
service, and that if he had more specific information as to 
the stressful events in Vietnam, he should submit a 
statement.  The ensuing record does not reflect any response 
from the veteran in any respect.  No particular response was 
immediately received.  

An report of contact dated in March 1998 indicated that the 
veteran had been contacted in reference to the RO's October 
1997 letter, and that he related that the statement in 
support of the claim dated in August 1997 had indeed been a 
notice of disagreement with the VA's rating decision of 
January 1997.  Reference to the petition to receive a CIB was 
also noted.  Received in March 1998 was a copy of an 
application for correction of military record signed in 
August 1997.

By rating action dated in March 1998, the RO adjudicated and 
denied the issues of whether new and material evidence had 
been received to reopen the claim for service connection for 
PTSD, and whether a timely notice of disagreement was filed 
with respect to the rating decision dated in January 1997.  
Both issues were denied, the appellant and his representative 
were notified, and there was no timely disagreement with that 
action.

Received on May 5, 1999 was documentation from the Army 
showing that the veteran's DD-214 had been corrected to show 
the award of the Vietnam Service Medal with two Bronze Stars 
and the CIB.  This was as a result of a request for a 
correction of military records, filed pursuant to 10 U.S.C.A. 
§ 1552.

The appellant was afforded a VA examination in September 1999 
which confirmed a diagnosis of combat PTSD, marked.  By 
rating action dated in November 1999, service connection for 
PTSD was granted from May 5, 1999, the date of receipt of 
documentation showing that the veteran had been awarded the 
CIB.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 10 
U.S.C.A. §§ 1552, 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates:  (1) Date 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; (2) Date of receipt of claim if claim was 
disallowed; or (3) One year prior to date of reopening of a 
disallowed claim.  38 C.F.R. § 3.400(g).

The veteran asserts that he is entitled to an earlier 
effective date for his service-connected PTSD.  In a 
statement of support the veteran's claim dated in January 
2001, the representative essentially contends that there was 
clinical documentation of PTSD at the time of the rating 
decision of January 1997 that supported a grant of service 
connection for PTSD, and that a timely notice of disagreement 
was filed after the initial rating action for an effective 
date that goes back to December 1995.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor.  38 C.F.R. § 3.304 
(2000).  If the claimed stressor in a PTSD claim is related 
to combat, service department evidence that the veteran 
engaged in combat, or that the veteran received an award of 
the Purple Heart, the CIB, or other similar combat citation, 
it will be accepted as conclusive evidence of the claimed in-
service stressor, absent evidence to the contrary.  Where 
combat is verified, the veteran's credible or "satisfactory," 
lay testimony regarding claimed stressors must be accepted as 
conclusive of their actual occurrence if "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d) (f) 
(2000); Zarycki v. Brown, 6 Vet. App. 91 (1993)

The Board notes that when the claim was initially reviewed in 
January 1997, the veteran's DD-214 did not reflect any awards 
or decorations denoting combat participation, nor was the 
veteran's statement of sufficient depth or detail to confirm 
a Vietnam-related stressor.  Consequently, there was no 
significant evidence of record to independently corroborate 
the occurrence of the claimed stressful events in Vietnam.  
Thus service connection for PTSD was denied by rating action 
dated in January 1997. 

After the January 1997 rating decision was issued, a 
statement dated and received on August 22, 1997 from the 
veteran's representative clearly indicated that there 
additional records which needed to be retrieved.  The RO 
requested information as to whether this document was to be a 
notice of disagreement (NOD).  While some time later, it was 
claimed that this was an NOD, the RO in an unappealed rating 
action held that a timely NOD had not been filed.  
Subsequently, as of May 5, 1999, information was received 
that there had been a correction of the veteran's military 
records, to show that he was awarded a CIB.  This constituted 
first notice of this award, and also represents an 
application to reopen a prior denial.  There has been no 
claim of clear and unmistakable error in the aforementioned 
rating action.

As indicated above, the record reflects that although the 
veteran did have diagnoses which more or less indicated a 
diagnosis of PTSD, there was still no significant evidence 
which substantially supported a finding of combat-related 
stressors, despite the RO's request in October 1997 that the 
veteran provide more specific events in Vietnam to permit a 
search of military records to verify the events.  It was only 
upon receipt of verification of award of the CIB on May 5, 
1999 that adequate combat-related stressors could be 
presumed.  Although the petition was sent much earlier, there 
was no guarantee that the veteran would have been awarded the 
CIB.  The record demonstrates that he had been out of service 
for almost 24 years at the time of the petition, and there is 
no indication in the claims folder that he had tried to 
correct his record prior to the petition in August 1997.  As 
noted previously, the effective date in the case of a 
reopened claim is the later of the date entitlement arose or 
the date of receipt of the claim.  Therefore, even though his 
claim may be construed as having been received on August 22, 
1997, the receipt of documentation on May 5, 1999 which 
supported a combat-related stressor led to a definitive 
finding of PTSD in this instance.  Moreover, under the 
provisions of 38 C.F.R. § 3.400(g) pertaining to military 
record correction, this is the latest applicable date.  Thus, 
those provisions result in the same effective date.  The 
Board thus finds that May 5, 1999 is the appropriate 
effective date because that was the date entitlement arose 
and the date of the correction of military records as 
received at the VA constituting the new claim.  Therefore, 
the criteria for an earlier effective date have not been met, 
and the preponderance of the evidence is against the 
appellant's claim for that benefit.

2.  Higher rating for PTSD.

Service connection for PTSD was granted by rating action 
dated in November 1999, effective from May 5, 1999, and a 50 
percent disability evaluation was established.  The veteran, 
through his representative, filed a claim for a higher 
disability evaluation for PTSD in November 1999.  The 50 
percent disability rating was increased to 70 percent by 
rating decision dated in June 2000, effective from May 5, 
1999, and has been continued to date.

The record also reflects that the November 1999 rating 
determination appealed was the initial rating decision 
granting service connection for PTSD.  In instances where the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant asserts that he has symptoms associated with 
his service-connected PTSD which include intrusive memories 
of Vietnam, nightmares and flashbacks, sleeplessness, anxiety 
and depression, difficulties with relationships, social 
isolation and avoidance, and anger and rage outbursts which 
are more severely disabling than reflected by the currently 
assigned disability evaluation.  It is contended that because 
of such symptoms, he is not able to function in any work 
environment.  It is thus maintained that the service-
connected disability warrants a 100 percent disability 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (2000).  

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Factual Background

VA outpatient treatment notes dating from August 1996 
indicate that the appellant had been placed on Prozac and was 
perceived as a "much nicer person" by his new wife.  It was 
recorded, however, that he continued to have daily 
reflections of Vietnam combat trauma which made him feel 
depressed.  He stated that he was distrustful of others and 
planted trees in front of his house so that people could not 
see his house from the road.  A treatment plan of 
hypnotherapy relief for negative emotions was recommended, 
and his next appointment was scheduled in October 1996.  The 
ensuing record shows that the veteran canceled at least five 
scheduled appointments in the psychology clinic into February 
1997, but was seen later that month for a 20-minute 
supportive therapy session.  It was noted that he had been 
prescribed Trazadone and Prozac.  He stated he could only 
sleep three to four hours per night and woke up frequently in 
a 'cold sweat.'  It was noted that he drank a lot of coffee 
which could have affected his sleep pattern.  In April 1997, 
the appellant indicated that his sleep was 'not too bad,' 
that he averaged 6 hours at night and felt well in the 
morning.  He said that his appetite was good and that his 
mood was "pretty good" although he experienced a lot of 
tension.  He said that he enjoyed gardening, had over 100 
houseplants, a greenhouse, liked to engage in landscaping and 
was currently remodeling his house.  A past history of 
signing himself in for inpatient treatment for heavy drinking 
some five years before, as well as a suicide attempt about 20 
years before after the death of this mother were reported.  
It was observed that although the veteran stated that his 
mood was good, he appeared to be sad/dysphoric.  Content of 
thought tended to center around troublesome things such as 
the deaths of his parents, his 15 year old daughter wanting 
to move out and his limitations due to back problems.  He 
was, however, noted to be alert and relevant, and without 
suicidal ideation or signs of psychosis.  The veteran 
indicated in May 1997 that he had trouble sleeping and an 
increase in Trazadone was discussed.  In June 1997, the 
appellant stated that he was having trouble controlling his 
anger, felt frustrated about not having enough money, and 
because his daughter was moving out and getting married, etc.  
It was reported that mood was dysphoric and that he was often 
irritable.  A hypnotherapy session was scheduled.  

The veteran stated in July 1997 that he had stopped taking 
Prozac because it affected his sex life, but that he had 
continued to take Trazadone without side effects.  He stated 
that he continued to have a fitful sleep pattern, with only 
average energy due to limitations imposed by back pain.  He 
said that he had interest in things, and continued to enjoy 
gardening outside and indoors.  He stated that there was some 
tension in the home on account of his 15 year old son.  The 
veteran was observed to be alert, conversant, in fairly good 
spirits, logical and relevant, future oriented and with no 
signs of psychosis or suicidal ideation.

Subsequent VA outpatient clinic notes dated in October 1997 
referred to problems with low mood most of the time, 
disturbing dreams almost every night, and waking up feeling 
angry.  It was reported that the veteran socially isolated 
himself, felt uncomfortable around others and was anxious 
about the impending visit of his 15 year old stepdaughter.  
It was noted, however, that he was working on remodeling his 
house.  In December 1997, it was recorded that he continued 
to have vivid recollections of Vietnam-related trauma, 
difficulty sleeping and was very hypervigilant at night.  It 
was reported that he was often depressed and that he admitted 
to fleeting thoughts of suicide but had no intention or plan 
to harm himself at that time.  In February 1998, the veteran 
stated that he was unable to sleep at all the previous night, 
although he had taken 300 milligrams of Trazadone.  He said 
that he was under much stress from his 16 year old 
stepdaughter who was on probation, and was upset about 
reading about VA budget cuts as he had not heard anything 
about his claim.  He again reported daily intrusive 
recollections of Vietnam stressors and said he was 
withdrawing more, and feeling alienated from everyone, 
including his wife.  He related that he had started smoking 
again after quitting for four years.  

In March 1998, the veteran reported feeling more depressed 
upon receiving a letter that his VA claim had been denied.  
He continued to voice complaints of sleeplessness and 
intrusive recollections of combat.  He stated he had stopped 
taking Trazadone because it wasn't helping him.  The veteran 
continued in outpatient psychotherapy and was allowed to vent 
on issue and personal problems in his life.  In June 1998, he 
described being depressed most of the time recently, with 
symptoms that included feelings of hopelessness, crying 
spells, only two to four hours of sleep per night, diminished 
sex drive and appetite, and some thoughts of death.  He 
related, however, that he had not felt suicidal.  He stated 
that when awake at night, he sometimes thought he heard 
someone sneaking around the house and would repeatedly check 
on this.  It was reported that he kept a loaded gun at home.  
Current psychiatric medication was noted to be amitriptyline, 
predominantly for sleep.  It was related that the veteran was 
on Social Security disability for degenerative disc disease 
of the spine, and coronary artery disease.  The examiner 
commented that his clinical presentation was probably best 
described as a combination of PTSD and chronic dysthymia, but 
that he may have had major depressive episodes in the past.  

In July 1998, it was reported that several medications had 
been unsuccessful in the alleviation of the veteran's 
symptoms and that he felt frustrated with his efforts.  It 
was reported that he was disabled and not working, although 
he volunteered with a veterans' organization.  Subsequent 
clinic notes show that he underwent cardiac catheterization 
and a complete diagnostic workup for blackouts and dizziness.  
In September 1997, it was recorded that chronic blackout 
spells may have been related to high stress.  He was shown to 
have primarily been treated for physical symptoms over the 
course of the next few months.  In January 1999, the veteran 
was reported to have brought his journal in which he had 
noted his sleeplessness and anger, which was noted to have 
predominated in his writings.  It was noted that the veteran 
had minimal insight into his behavior, although he functioned 
part of the time.  He discussed lights and cameras for 
surveillance around his property, and admitted to being 
highly suspicious of everyone.  He admitted being frequently 
anxious and often very angry. 

A VA social work entry dated in February 1999 noted that the 
veteran's treating psychologist, Dr. Anderson had been 
contacted by his wife who stated that the appellant was very 
upset about his 17 year old stepdaughter "acting out" who 
refused to work or go to school, and who was seen as 
promiscuous.  It was reported that the veteran had a loaded 
rifle in the home and was somehow seen as angry and upset 
enough to use it.  Dr. Anderson was noted to have gone to the 
home and encouraged the appellant to go to the VA medical 
center for a few days rest.  He was subsequently admitted as 
a suicide risk, although he strenuously denied that he had 
that in mind.  It was related that the veteran had been 
unemployed due to back problems, and received Social Security 
and monthly workers compensation payments.  It was reported 
that throughout most of the meeting, the veteran was very 
angry about being admitted and continued to imply he would 
leave irregularly.  He did not display any insight into the 
situation, but appeared to calm down as he continued to talk, 
and seemed more cooperative.  

Upon admission the veteran stated that he was in his usual 
state of health until three weeks prior to hospitalization 
when pressures occasioned by his 17 year old stepdaughter 
began to bother him.  He related that he did not know what he 
had planned to do with his loaded gun, but denied ever 
threatening his wife or others, including his stepdaughter.  
He said that on the day of admission, his anxiety had 
increased to the point that he took extra medication and 
drank six beers in an effort to calm his nerves.  He stated 
that he did not intend to overdose, but was found sleeping in 
the chair with the gun behind him in the corner. 

The veteran's mental status appeared to be preserved.  He 
admitted to recurrent nightmares about Vietnam which caused 
him to have night sweats.  During the course of his 
confinement, he was afforded milieu therapy as well as 
individual supportive psychotherapy.  His mood was reported 
to have improved, and he benefited from being in a structured 
environment and away from home.  Suicide precautions were 
discontinued.  The veteran denied any suicidal ideation or 
thoughts of hurting others at the time of discharge.  The 
physicians conveyed the risk of having a loaded gun in the 
household to the veteran's wife and father-in-law who agreed 
to remove the loaded gun and keep it at the father-in-law's 
house.  The veteran agreed to this plan.  At the time of 
discharge, it was reported that global assessment of 
functioning (GAF) at admission was 25, and 51 at release from 
hospitalization.  

R. W. Anderson, Ph.D., wrote in July 1999 that the veteran 
had been seen intermittently over the past three years and 
continuously since July 1998 with a primary diagnosis of 
PTSD.  It was noted that he also suffered from significant 
psychological stress on account of his physical health and 
inability to work.  It was stated that the veteran reported 
nightmares, flashbacks, and instances of reliving events of 
Vietnam, did not deal well with people and continually 
isolated himself from others.  It was noted that his family 
referred to numerous instances of severe lability of mood, 
and that he had expressed and even actively considered 
suicide.  Dr. Anderson indicated that treatment would 
continue to focus on stress reduction techniques, coping with 
his deteriorating physical condition, trying to improve 
interpersonal skills, reducing the occurrence and impact of 
nightmares, and enhancing self esteem.

The veteran was afforded a VA examination for compensation 
and pension purposes in September 1999 whereupon the claims 
folder was reviewed, an extensive background, military, 
social and personal history was reported, and a mental status 
examination was conducted.  Following examination, it was 
found that the veteran was impaired by combat PTSD to the 
point that he was totally and permanently unemployable, 
independent of his degenerative disc disease, which also 
rendered him totally unemployable.  It was recommended that 
he receive intense inpatient treatment as well as continuous 
outpatient therapy.  A current GAF of 35 was rendered, with 
the highest GAF over the past year as 35.  

In an interoffice memorandum dated in March 2000, the RO 
requested psychiatric review of the medical evidence on file 
to reconcile the discrepancy in GAF scores as well as to 
specify what symptoms and objective findings supported the VA 
examiner's findings of unemployability, in view of the lack 
of a clinical picture which portrayed deficiencies in most 
areas as provided in the current rating schedule guidelines.   

In a May 2000 addendum to the September 1999 VA examination 
report, the examiner provided a comprehensive background 
history leading to an assessment that based on the 
information obtained from the veteran's claims folder over 
the past year, it appeared that his functioning vacillated 
between the 70 to 100 percent disability range, but that most 
of the year, he had been much closer to 100 than the 70 
percent range.  The examiner elaborated in detail as to his 
findings regarding the veteran's psychiatric status during 
that timeframe, to include perceptions that he was 
experiencing such symptoms as unrelenting social and 
occupational impairment, intermittent ability to perform 
activities of daily living, including maintenance of personal 
hygiene, and deficiencies in work, family relations, 
judgment, thinking and mood.  It was added that there was 
suicidal and homicidal ideation, and obsessive ruminating 
which interfered with routine activities, along with nearly 
continuous depression and frequent intermittent periods of 
anxiety which were affecting his ability to function 
independently, appropriately and effectively.  He was found 
to have manifested poor judgment and impulse control, had 
severe difficulties in adapting to stressful circumstances 
normally found in life, including employment and family 
involvement.  He was unable to establish and maintain 
effective relationships with anyone except his wife.  The 
examiner went into extensive detail as to the clinical 
evidence which culminated in a finding of a GAF score of 35.  
It was commented that it was unwarranted to assume that the 
appellant could leave the supportive therapeutic low-stress 
hospital environment [in March 1999] and return to the lower 
level of support and higher level of stress at home and yet 
retain the GAF score of 51 which had been rendered [upon 
discharge from hospitalization in March 1999].  It was noted 
that the only thing which had changed had been the removal of 
his firearms, and that given that everything else had 
remained as it was prior to the hospitalization, it would 
appear reasonable to anticipate that his GAF would return to 
the level it was at the time of admission.  

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by complaints of a great deal of 
anger and irritation, flashbacks, nightmares of Vietnam, 
sleep disturbance, irritation, and preoccupation with his 
wartime experiences.  His intrusive memories of Vietnam have 
been reported to be chronic and severe in intensity.  It has 
been consistently shown that his PTSD symptomatology is 
chronic in nature and that there is great deal of social 
withdrawal and avoidant behavior as a result thereof.  It has 
been noted that his symptoms have gotten worse and have 
necessitated both medication and intensive continuing mental 
health therapy.  The Board observes that while the appellant 
was determined to have a GAF score of 51 upon discharge from 
hospitalization in March 1999, it is significant that he was 
admitted with a GAF score of 25, and was found to have a 
score of only 35 some months later upon VA examination in 
September 1999.  Even so, the same examiner who evaluated him 
in September 1999 later wrote that without the therapeutic 
environment of the hospital, it was  reasonable to assume 
that his GAF would return to the level it was at the time of 
admission.  The examiner also elaborated upon the major 
impairment in diverse areas such as work, school, family 
relations, judgment, thinking and mood.  

The Board also finds evidence of a chronically depressed 
mood, substantial anxiety, and sleep impairment.  The veteran 
reports events, including thoughts, feelings, or 
conversations relating to combat trauma and Vietnam which 
affect him to such an extent that he appears to be unable to 
function effectively.  He is noted to be extremely detached 
and estranged from others, and appears to have curtailed 
most, if not all of his pleasurable activities.  The VA 
examiner unequivocally pointed out in a comprehensive review 
and assessment of the clinical evidence in September 1999 and 
May 2000 that the appellant was unemployable due to PTSD 
independent of his physical disabilities, and that throughout 
most of the previous year, his psychiatric functioning more 
nearly approximated the 100 percent level.  The Board thus 
finds that while the veteran does not meet all of the 
specific guidelines stipulated by 38 C.F.R.§ 4.130, Code 
9411, there is virtually total occupational and social 
impairment and deficiencies in most areas of his life, such 
as work, school, family relations, judgment, thinking, or 
mood, with depression affecting the ability to function 
independently, appropriately, and effectively, combined with 
other symptoms which would comport with the next higher 
rating of 100 percent under the criteria for PTSD.  The Board 
thus resolves any benefit of the doubt in favor of the 
veteran by finding that 100 percent disability rating 
contemplates any and all PTSD symptomatology now indicated, 
effective from May 5, 1999.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 4. 7, 4.130, Diagnostic Code 9411, 3.400 (2000). 



ORDER

An effective date earlier than May 5, 1999 for a grant of 
service connection for PTSD is denied.

A rating of 100 percent from May 5 1999 for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



